Citation Nr: 0907446	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-36 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a spine disorder 
classified as spondylolisthesis.

2.  Entitlement to an initial rating in excess of 10 percent 
for loss of the nasal half of the visual field of the left 
eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from February 2006 to May 
2006.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 2007 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in 
Nashville, Tennessee, which granted service connection for 
the left eye disorder and assigned an initial 10 percent 
rating and denied service connection for a back disorder.

The Veteran has raised claims for service connection for the 
following disorders secondary to a back disorder: bilateral 
radiculopathy, depression, erectile dysfunction and urinary 
incontinence.  These matters are referred to the RO for 
further consideration.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In regards to the claim for service connection for 
spondylolithesis of the lumbar spine, the Board notes that 
the complete service treatment records have not been 
obtained, to include the entrance and separation 
examinations.  The Records Management Center and National 
Guard responded to requests for records in August 2006 and 
September 2006 and said they did not have any service 
treatment records.  An October 2006 request for records from 
the National Personnel Records Center (NPRC) revealed that 
the records had not been retired to the NPRC.  Records from 
the Ireland Army Community Hospital were partially obtained, 
as a February 2007 response from the Department of the Army 
indicates that no medical chart was on file but did forward 
available records including laboratory reports.  

Although some service treatment records have been obtained, 
it is unclear whether the rest of the records may now be 
retired to the NPRC.  Additionally there is also no evidence 
in the available treatment records as to whether the Veteran 
was injured in a fall during basic training, as he reported 
in his November 2008 hearing testimony.  If no additional 
service treatment records are available, he must be provided 
the opportunity to obtain evidence through alternate sources 
to support his claim of having injured his back during basic 
training.  In cases where the Veteran's service treatment 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his case.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The heightened duty to assist the Veteran 
in developing facts pertinent to his claims in a case where 
service treatment records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service treatment records have been destroyed or lost, the 
Board has a duty to advise the claimant to obtain other forms 
of evidence, such as lay testimony.  Dixon v. Derwinski, 3 
Vet. App. 261 (1992).  

The VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases where the 
service treatment records are missing.  A non-exhaustive list 
of documents that may be substituted for service treatment 
records in this case includes: statements from service 
medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
hospitals, clinics, and private physicians where a Veteran 
may have sought treatment, especially soon after service 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records, and insurance 
examinations. VA Adjudication Procedure Manual, Manual M21- 
1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993).

If the appellant's complete service treatment records cannot 
be located, the AOJ must take necessary steps to identify and 
obtain alternate records for the appellant.

Additionally, the available service treatment records, as 
well as records of pre-service medical records which have 
been obtained, reflect that the Veteran's back disorder of 
spondylolithesis did pre exist service, but the evidence is 
not clear as to whether a worsening of this preexisting 
condition took place during service.  The pre-service records 
show the presence of a Grade I spondylolithesis as early as 
1996 when he was 14 years old, and X-rays from October 2000 
showed that the spondylolithesis was still a Grade I but had 
advanced somewhat from 1996.  The service treatment records 
contained some conflicting findings regarding the extent of 
the spondylolithesis after he was seen for intense low back 
pain on February 24, 2006.  While April 2006 X-rays showed a 
Grade I spondylolithesis, the clinical records from the same 
month diagnosed a Grade II spondylolithesis.  Thus 
clarification is needed as to whether a preexisting condition 
of the low back worsened during service and if such worsening 
was due to aggravation as opposed to natural progression.    

Although there was a VA general examination from March 2007 
which did include an examination of the Veteran's low back, 
and is argued by the representative to be supportive of a 
grant of service connection for the low back disorder, a 
review of the examination report reflects that the medical 
history cited by the examiner does not match the history of 
record.  The examiner pointedly said that the Veteran's 
spondylolithesis did not preexist service despite the fact 
that there is clear evidence of record of pre-service back 
problems with the spondylolithesis diagnosed when he was 14.  
As this examination clearly is based on an incorrect history, 
a new examination is necessary to include complete review of 
the claims file and to provide an opinion as to whether the 
preexisting back condition was aggravated by service.  See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) VAOGCPREC 
3-2003 (governing the presumption of soundness and 
aggravation of preexisting disabilities.)

In regards to the left eye disorder with loss of the nasal 
half of the visual field, the Veteran testified in November 
2008 that this condition continues to worsen.  Additionally, 
he reported having been examined for his eye condition by the 
VA medical center in Mountain Home in October 2008 and was 
scheduled for another examination in November 2008.  Although 
it was agreed to hold the record open for 60 days to allow 
him to send these records and he did not do so, nevertheless 
these records which are in VA's possession should be 
associated with the claims file.  Furthermore, in light of 
his allegations of progressively worsening of his left eye 
since the last VA examination in March 2007, a new VA 
examination to ascertain the current level of left eye 
disability should be scheduled.  

VA's duty to assist the Veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps 
to secure all complete service treatment 
records or alternative records for the 
Veteran through official channels 
including the NPRC or any other 
appropriate source, including the 
appellant, as per the procedures set forth 
in VA Adjudication Procedure Manual, 
Manual M21- 1, Part III, paragraph 4.25(c) 
and 4.29, if so warranted.  Any and all 
records obtained should be associated with 
the claims file.  If there are no records, 
the AOJ should so specifically find and 
the documentation used in making that 
determination should be set forth in the 
claims file.

2.  The AOJ should contact the Veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and 
private medical care providers, who 
treated him for a back disorder since 
service, and for his eye disorder since 
2007.  After securing the necessary 
release(s), the AOJ should obtain these 
records, to include the VA records from 
Mountain Home, Tennessee, where the 
Veteran has alleged undergoing examination 
for the left eye condition in October 2008 
and November 2008.  All correspondence, as 
well as any treatment records obtained, 
should be made a part of the claims 
folder.  If private treatment is reported 
and those records are not obtained, the 
Veteran and his representative should be 
provided with information concerning the 
negative results and afforded an 
opportunity to obtain the records.  38 
C.F.R. § 3.159 (2008).

3.  Thereafter, the Veteran should be 
afforded a VA examination, by an 
appropriate specialist, to ascertain the 
nature and etiology of his current lumbar 
spine disorder(s).  The claims file, along 
with all additional evidence obtained 
pursuant to the instructions above, must 
be made available to and reviewed by the 
physician.  The examiner should review the 
contents of the claims file, and obtain 
relevant history from the Veteran.  All 
indicated tests and studies should be 
undertaken.  Following the examination, 
the examiner should express opinions on 
the following questions:(a) What is the 
diagnosis (are the diagnoses) of the 
Veteran's current lumbar spine 
disorder(s); (b) If any diagnosed lumbar 
spine disorder is shown to have preexisted 
service, was there (1) a pathological 
worsening of the preexisting condition 
during service? and (2) if yes, was the 
increase in severity due to the "natural 
progress" of the disorder or was the 
increase beyond that which would be 
considered the "natural progress" of the 
disorder; (c) for any lumbar spine 
pathology diagnosed which is not shown to 
have preexisted service, opine whether it 
is at least as likely as not that any 
disorder had its onset in service or is 
related to any event or episode of 
service.  The examiner must provide a 
rationale for any opinion reached.  The 
claims folder and a copy of this remand 
should be made available to the examiner.

4.  The AOJ should make arrangements for 
the Veteran to be afforded a VA eye 
examination, by an appropriate specialist, 
to determine the nature and extent of his 
service-connected left eye disorder with 
loss of the nasal half of the visual 
field.  The claims file, along with all 
additional evidence obtained pursuant to 
the instructions above, must be made 
available to and reviewed by the 
physician.  All indicated tests or studies 
deemed necessary for an accurate 
assessment should be done.  The eye 
examiner is to assess the nature and 
severity of the Veteran's left eye 
disorder with loss of the nasal half of 
the visual field in accordance with the 
latest AMIE worksheet for rating disorders 
of the eye.  The examiner should be 
provided with a copy of the rating 
criteria for disorders of the eye to 
assist in preparing a report addressing 
the nature and extent of the Veteran's 
service-connected left eye disorder with 
loss of the nasal half of the visual 
field.

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

5.  Following completion of the above 
development, the AOJ should readjudicate 
the Veteran's claims.  If the benefit 
sought on appeal remains denied, the 
Veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence 
received and fully sets forth the 
controlling law and regulations pertinent 
to the issue on appeal, including if 
applicable, consideration of the 
ramifications of VAOPGCPREC 3-2003 and the 
holding in Wagner, supra.  It must contain 
notice of all relevant actions taken on 
the claims for benefits. An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
have adverse consequences on his claim.  38 C.F.R. § 3.655 
(2008).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




